In an action to recover damages for personal injuries, etc., defendant Scodek Construction Corp. appeals from an order of the Supreme Court, Orange County (Isseks, J.), dated October 13, 1983, which denied its motion for summary judgment. 11 Order reversed, on the law, with costs, and motion granted. 11 In this lawsuit arising out of an accident between a truck driven by defendant John Robinson and a car driven by plaintiff Allen Shapiro, defendant Scodek Construction Corp. contends that it cannot be held responsible for the accident since Robinson was only an independent contractor. We agree. Although Robinson was hired to haul a tractor trailer for Scodek, there is no showing on this record that Scodek reserved a right of control over Robinson in respect of the manner in which the work was to be done (Matter of Morton, 284 NY 167, 172). Robinson furnished his own truck, set his own route, was paid by the job, had his own business and worked for Scodek only on specific jobs (see 1 NY PJI 2:255). Moreover, there was no showing that there was inherent danger in the work for which Robinson was hired (see Restatement, Torts 2d, § 427). Accordingly, the motion for summary judgment should have been granted. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.